                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

DECARLOS MOORE                                                                        PLAINTIFF

V.                                                                 NO. 4:14-CV-138-DMB-JMV

MEDICAL, et al.                                                                   DEFENDANTS


                                             ORDER

       On or about April 9, 2021, Decarlos Moore filed a motion requesting “a list or copy of [his]

case” because he “had no idea [his] case was dismissed.”           Doc. #39 (emphasis omitted).

Approximately one month later, Moore filed a separate motion requesting “a ‘list or copy’ of

‘lawyers’ that is [sic] willing to help” him. Doc. #44 (emphasis omitted).

       With respect to Moore’s request for copies, the Court previously ordered the Clerk of the

Court to “mail to Moore a copy of the docket in this case.” Doc. #33 at 1. Moore acknowledged

receipt of the order and included with the acknowledgment form the docket sheet sent to him by

the Court. Doc. #40. Accordingly, because Moore has already received a copy of all pertinent

parts of the docket, his motion for copies [39] is DENIED.

       In denying a previous request for a list of attorneys to help him, the Court explained that it

“is in no position to ascertain (or recommend to Moore) which lawyers would be ‘willing’ to assist

him.” Doc. #33 at 2. For the same reason, Moore’s motion for a list of such lawyers [44] is

DENIED.

       SO ORDERED, this 2nd day of July, 2021.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
